IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA

                                     August 9, 2019


GEORGE SUMMERS, JR.,                      )
                                          )
              Appellant,                  )
                                          )
v.                                        )   Case No. 2D17-3134
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

BY ORDER OF THE COURT:

              Upon consideration of the motion for rehearing or certification filed by

appellant on June 3, 2019,

              IT IS ORDERED that the appellant's motion for rehearing is granted. The

opinion dated May 17, 2019, is withdrawn and the attached opinion is issued in its

place.

              No further motions for rehearing will be entertained.

I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.



MARY ELIZABETH KUENZEL, CLERK
                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



GEORGE SUMMERS, JR.,                      )
                                          )
              Appellant,                  )
                                          )
v.                                        )   Case No. 2D17-3134
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed August 9, 2019.

Appeal from the Circuit Court for
Hillsborough County; Ronald Ficarrotta,
Judge.

Michael Ufferman, Tallahassee, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.


SMITH, Judge.

              George Summers, Jr., challenges the judgment and sentence imposed

after his conviction by a jury of lewd or lascivious molestation of a disabled person

under section 825.1025(3)(a), Florida Statutes (2017). We affirm the judgment and

sentence without comment. However, Summers argues, and the State concedes, the

trial court erred in imposing a $65 assessment pursuant to section 939.185, Florida

Statutes (2017), because the order assessing costs and fees fails to indicate the
applicable county ordinance. See Ayoub v. State, 901 So. 2d 311, 315 (Fla. 2d DCA

2005). We affirm the assessment but remand to the trial court for the limited purpose of

correcting the order assessing fines and costs to reflect the applicable county

ordinance.

             Affirmed and remanded with instructions.



KHOUZAM, C.J., and LaROSE, J., Concur.




                                            2